53 P.3d 516 (2002)
In the Matter OF the MARRIAGE OF David J. LITOWITZ, Respondent, and
Becky M. Litowitz, Petitioner.
No. 70413-9.
Supreme Court of Washington.
September 10, 2002.

ORDER

CHANGING OPINION
It is hereby ordered that the concurring opinion of Justice Chambers in the above cause, as the same appears at 146 Wash.2d 514, 534, 48 P.3d 261, be changed as follows:
1. In the eighth and seventh lines from the bottom of page 534, [18th and 19th line from top of column two of page 271 of 48 P.3d] the text "CHAMBERS, J. (concurring)I concur with the result reached by the majority." is deleted and the following text is inserted in its place:
CHAMBERS, J. (concurring in part and dissenting in part). I largely concur with the reasoning of the majority. However, I would remand for further proceedings based on contract principles, equity, and public policy.
2. In the seventh line from the bottom of page 534, [19th line from top of column two of page 271 of 48 P.3d], the sentence beginning with the words "The majority grounds" begins a new paragraph.
3. The following sentence is inserted at the end of the opinion in the 10th line from the top of page 535 [7th line from bottom of column two of p. 271, of 48 P.3d]: "However, given that the trial court applied a different standard, remand is the appropriate remedy."
4. In 11th line from the top of page 535, [6th line from bottom of column two of page 271 of 48 P.3d] the sentence "IRELAND, J., concurs with CHAMBERS, J." is deleted.